             Case 3:16-cv-02859-JCS Document 92-1 Filed 12/28/18 Page 1 of 2




 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 ROBIN M. WALL (CABN 235690)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        Fax: (415) 436-6748
          robin.wall@usdoj.gov
 8
   Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   JAMES STEINLE, individually and as heir to )    CASE NO. 16-CV-02859-JCS (LB)
     KATHRYN STEINLE, deceased; ELIZABETH )
14   SULLIVAN, individually, and as heir to      )   DECLARATION OF ROBIN M. WALL IN
     KATHRYN STEINLE, deceased; and JAMES )          SUPPORT OF DEFENDANT’S
15   STEINLE and ELIZABETH SULLIVAN, as )            ADMINISTRATIVE MOTION TO CONTINUE
     co-representatives of the Estate of KATHRYN )   THIRD-PARTY DEPOSITIONS, THE
16   STEINLE,                                    )   SETTLEMENT CONFERENCE, AND
                                                 )   RELATED DEADLINES
17          Plaintiff,                           )
                                                 )
18      v.                                       )
                                                 )
19   UNITED STATES OF AMERICA,                   )
                                                 )
20          Defendant.                           )
                                                 )
21

22

23

24

25

26

27

28

     WALL DECLARATION
     16-CV-02859 JCS (LB)
             Case 3:16-cv-02859-JCS Document 92-1 Filed 12/28/18 Page 2 of 2




 1                                                  DECLARATION

 2          I, Robin M. Wall, declare as follows:

 3          1.     I am an Assistant United States Attorney and represent Defendant United States of

 4 America in the above-captioned matter. I make this declaration in support of Defendant’s

 5 Administrative Motion To Continue Third-Party Depositions, The Settlement Conference, And Related

 6 Deadlines, filed concurrently herewith. The matters stated in this declaration are true of my own

 7 knowledge and, if necessary, I could and would competently testify to them.

 8          2.     On December 28, 2018, I emailed counsel of record for Plaintiffs in the above-captioned

 9 matter and requested Plaintiff’s agreement to stipulate to Defendant’s Administrative Motion seeking a

10 stay and continuance. Prior to filing the Administrative Motion, I had not yet heard back from

11 Plaintiffs’ counsel.

12          I declare under penalty of perjury under the laws of the United States that the above is true and

13 accurate. Executed this 28th day of December, 2018, in San Mateo, California.

14

15 DATED: December 28, 2018                               /s/ Robin M. Wall
                                                          ROBIN M. WALL
16                                                        Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

     WALL DECLARATION
     16-CV-02859 JCS (LB)
